Citation Nr: 1738848	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  10-05 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a left shoulder disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Ferguson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1981 to April 1987.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which continued the previous denial of service connection for a left shoulder disability.

The Veteran testified in a video conference hearing before the undersigned Veterans Law Judge (VLJ) in February 2013.  A transcript of the hearing is of record.

The Board previously granted the Veteran's request to reopen his claim for service connection for a left shoulder disability in an August 2013 decision and remanded the issue to the Agency of Original Jurisdiction (AOJ) for additional development.  The Board denied the Veteran's claim in a March 2016 decision, which he subsequently appealed to the Court of Appeals for Veterans Claims (Court).  In an April 2017 Memorandum Decision, the Court set aside the Board's March 2016 decision and remanded the matter for further proceedings.  The case has now returned to the Board for additional appellate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets any additional delay to the Veteran in this matter, but finds that further development of the record is required to comply with VA's duty to assist the Veteran in his appeal.

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board's February 2013 remand directed the AOJ to obtain a medical examination that thoroughly discussed the Veteran's accounts of having injured his left shoulder in service, including his contentions that his disability resulted from lifting heavy crates and playing football in service.  However, the October 2013 examiner did not discuss any of the Veteran's accounts of an in-service injury, or whether his left shoulder disability could have been caused by an event during service.  In forming his opinion, the October 2013 examiner relied heavily on the lack of documentation regarding a left shoulder injury in the Veteran's service treatment records, and other medical records prior to 1991.  This was in spite of the Veteran's contentions that all such documents were accidentally removed from his file.  VA previously acknowledged that there are records missing from the Veteran's service treatment records, including his separation medical examination.  Furthermore, as indicated by the Court, the October 2013 examiner's opinion concerning Dr. T.W.H.'s favorable February 2013 opinion "does not provide the detailed and understandable rationales required by the 2013 Board remand order."  Based upon the foregoing, the examiner failed to comply with the terms of the Board's remand and a supplementary medical opinion is necessary.

Additionally, VA has a statutory duty to assist a claimant in obtaining relevant records of medical treatment or examination at VA healthcare facilities or done at the expense of VA, if the claimant furnishes information sufficient to locate those records.  See 38 U.S.C.A. § 5103A(b), (c)(1); 38 C.F.R. § 3.159(c)(3).  The record indicates that the Veteran underwent a VA examination in May 1989 in connection with an evaluation of his service-connected right shoulder.  As this record may also contain relevant information pertaining to the condition of the Veteran's left shoulder, it is necessary for the AOJ to obtain it on remand.

The AOJ should also request that the Veteran provide the details concerning any outstanding private treatment records related to the issue being decided herein, and have the Veteran submit the necessary authorizations required to obtain any such records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any outstanding records regarding the Veteran's May 1989 VA examination.  If no records can be found, indicate whether the records do not exist and whether further efforts to obtain the records would be futile.  Document all efforts made in this regard.  Also, obtain and associate with the claims file any outstanding post-service VA treatment records from August 2013 to present.

2.  After obtaining any necessary authorizations from the Veteran, obtain and associate with the claims file any relevant, outstanding private treatment records.

3.  After associating all outstanding private and VA treatment records claims file, provide the claims file to the examiner who rendered the October 2013 medical opinion for a supplemental medical opinion.  If the October 2013 examiner is unavailable, provide the claims file to a VA examiner with the necessary expertise to render a medical opinion in this case.  The examiner is requested to furnish an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that any currently diagnosed left shoulder disability had its onset in service.

The examiner is instructed to review the entire claims file, and should indicate review of such in the opinion.  In providing the opinion the examiner should consider, and comment upon as necessary, the Veteran's lay statements and all relevant medical evidence, including the:

(a)  The significance of the Veteran's multiple reports of how he initially injured his left shoulder, including by lifting heavy crates in 1981, as indicated in his February 2013 hearing testimony; performing manual labor in 1984, as indicated in his December 1992 Report of Medical Examination for Disability Evaluation; and by playing football in 1987, as indicated in a December 1990 letter written by Dr. T.L.

(b)  The Veteran's reports of left shoulder dislocations and instability from the initial injury to the present;

(c)  The significance of the documentation concerning the Veteran's 1981 right shoulder injury and subsequent treatment in his service treatment records, and the lack of documentation of a left shoulder injury or treatment in his service treatment records.  The examiner is reminded that the Veteran has asserted that all documentation concerning his left shoulder injury was accidentally removed from his service treatment records, and he has provided multiple, varying theories of how this occurred.  The Board has acknowledged that the some service treatment records are missing from the claims file, including his separation medical examination;

(d)  The significance of a December 1990 MRI showing a labral tear in the Veteran's left shoulder; and

(e)  The February 2013 private medical opinion by Dr. T.W.H. finding that the Veteran's recurrent left shoulder dislocations are the result of a rotator cuff injury incurred during active duty service.

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

The complete bases for all medical opinions must be provided.

4.  The AOJ should then readjudicate the issue on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and the representative should be furnished a SSOC and provided an appropriate opportunity to respond before the claims folders are returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




